t c memo united_states tax_court william a egan petitioner v commissioner of internal revenue respondent docket no filed date peter b tiede for petitioner allison o woodbury for respondent memorandum findings_of_fact and opinion kroupa judge respondent determined a dollar_figure deficiency in petitioner’s federal_income_tax for and that petitioner was liable for a dollar_figure accuracy-related_penalty for substantial_understatement under sec_6662 after concessions we 1all section references are to the internal_revenue_code in effect for the year at issue and all rule references are to the tax_court rules_of_practice and procedure unless otherwise indicated 2petitioner conceded respondent’s disallowance of continued are asked to decide whether petitioner is entitled to deduct dollar_figure as a business_bad_debt in under sec_166 and whether the accuracy-related_penalty under sec_6662 should apply we hold that petitioner is not entitled to deduct dollar_figure as a business_bad_debt and that the accuracy-related_penalty applies findings_of_fact some of the facts have been stipulated and are so found the stipulation of facts and the accompanying exhibits are incorporated by this reference petitioner resided in anoka minnesota at the time he filed the petition in this case petitioner has owned and operated egan oil a sole_proprietorship for years egan oil is a distributor of exxon mobil petroleum products egan oil purchases petroleum products from exxon mobil and then resells them to customers such as service stations and convenience stores one of egan oil’s customers was brooks foods inc brooks foods a chain of food stores owned by a prominent local businessman named brooks hauser mr hauser encountered business difficulties in and and fell behind on his payments to egan oil for petroleum products brooks foods had purchased petitioner knew mr hauser was attempting to rebuild his business and was seeking to refinance to protect himself from the rapidly increasing balance petitioner decided to allow only a continued petitioner’s net farm loss and respondent’s reduction of petitioner’s home mortgage interest_deduction balance of dollar_figure at any one time this limit was approximately a week’s worth of brooks foods’ purchases of petroleum products from egan oil if brooks foods owed more than dollar_figure egan oil would not deliver any more petroleum products to brooks foods until brooks foods reduced its outstanding balance below dollar_figure brooks foods was approaching its dollar_figure credit limit with egan oil in date to allow brooks foods to continue buying fuel from egan oil mr hauser made two personal notes in date each for dollar_figure in favor of petitioner these notes represented mr hauser’s personal guaranty that the dollar_figure brooks foods owed to petitioner would be paid although there is nothing in the record showing mr hauser ever made any payments on these notes brooks foods did continue purchasing and paying for fuel from egan oil mr hauser also informed petitioner that he made petitioner a beneficiary on the life_insurance_policy insuring mr hauser’s life mr hauser died in with a balance still owing from brooks foods to egan oil after mr hauser’s death petitioner contacted the life_insurance_company insuring mr hauser’s life but learned that despite mr hauser’s representations petitioner was not in fact a beneficiary of the policy insuring mr hauser’s life petitioner began further collection efforts in petitioner first unsuccessfully demanded payment from brooks foods petitioner then filed a lawsuit against brooks foods and peggy ann hauser ms hauser mr hauser’s widow to attempt to recover the debt ms hauser’s attorneys responded by a letter to petitioner in date stating that the suit against ms hauser should be dismissed as she had no active involvement in brooks foods in addition the letter stated that secured creditors or other parties who became shareholders before mr hauser’s death had control_over all the stock of brooks foods petitioner could not recall the outcome of the litigation at the time of trial in this case but he believed it had gone to court and was apparently unsuccessful ms hauser later filed bankruptcy and received a discharge in petitioner reported egan oil’s income and expenses using the accrual_method on a schedule c profit or loss from business for petitioner deducted dollar_figure in as a business_bad_debt attributable to brooks foods petitioner reported taxable_income of dollar_figure and tax of dollar_figure petitioner claimed that brooks foods owed dollar_figure in total to egan oil and that dollar_figure represented by the notes was secured petitioner’s accountant emile rabinowitz mr rabinowitz advised petitioner to deduct dollar_figure but neither petitioner nor mr rabinowitz explained how they computed this amount at the time of trial petitioner no longer had records or business ledgers for through reflecting deliveries to or accounts_receivable from brooks foods mr rabinowitz did not think it necessary for petitioner to keep these records because respondent had already audited petitioner’s gross_receipts for through and those years had been settled federal and state regulations required petitioner to keep books_and_records for his business recording each gallon of the approximately million gallons that egan oil sold each year petitioner had a system to track sales on a 3-day and a monthly basis several different taxing authorities examined petitioner’s records including respondent as well as state sales_tax and excise_tax authorities petitioner’s accountant mr rabinowitz was convicted in of conspiracy to defraud and impede the internal_revenue_service irs and of filing a false income_tax return mr rabinowitz was imprisoned for approximately years for these crimes petitioner was aware of the trial conviction and imprisonment of mr rabinowitz but he was not involved in the crime or the criminal proceedings against mr rabinowitz respondent examined petitioner’s return for and issued petitioner a notice_of_deficiency dated date deficiency_notice disallowing petitioner’s business_bad_debt deduction attributable to brooks foods and determining that the accuracy-related_penalty should be imposed petitioner timely filed a petition for review with this court 3in the deficiency_notice respondent also disallowed petitioner’s net farm loss and reduced petitioner’s home mortgage interest_deduction petitioner has conceded these adjustments therefore the only issues before us are the business_bad_debt deduction and the accuracy-related_penalty opinion we are asked to decide whether petitioner may deduct dollar_figure as a business_bad_debt in respondent argues that petitioner may not deduct dollar_figure as a business_bad_debt because petitioner has not substantiated the amount of the deduction nor established that the debt became worthless in respondent also argues that the accuracy-related_penalty should be imposed petitioner admits that he does not have records supporting the deduction petitioner asserts that respondent is estopped from arguing that petitioner lacks the requisite documentation because respondent audited petitioner’s gross_receipts for and that year has been settled petitioner also argues that he has established that brooks foods owed egan oil more than the dollar_figure claimed and that it is irrelevant when petitioner claimed the deduction because the deduction would have resulted in a net_operating_loss that petitioner could have carried backward or forward under sec_172 sec_172 on this basis petitioner also argues that the accuracy-related_penalty should not be imposed we address each issue in turn we begin with the burden_of_proof i burden_of_proof in general the commissioner’s determinations in the deficiency_notice are presumed correct and the taxpayer bears the burden of proving that the commissioner’s determinations are in error see rule a 290_us_111 under certain circumstances however sec_7491 shifts the burden_of_proof to the commissioner provided the taxpayer complies with substantiation requirements maintains all required records and cooperates with the commissioner’s reasonable requests id we decline to shift the burden_of_proof to respondent petitioner has not substantiated the bad_debt deduction nor maintained the required records sec_7491 and b the burden_of_proof therefore remains with petitioner sec_7491 is effective with respect to court proceedings arising in connection with examinations by the commissioner commencing after date the date of enactment of the internal_revenue_service restructuring and reform act of publaw_105_206 sec a 112_stat_726 5petitioner relies on the footnote to the senate report on sec_7491 to argue that he should still be entitled to shift the burden_of_proof because his records were lost through no fault of his own see s rept pincite ndollar_figure 1998_3_cb_537 petitioner’s reliance is misplaced first petitioner misinterprets the meaning of the footnote the senate was describing the rule that permits reconstruction of records in a situation where records are destroyed by no fault of the taxpayer and stated that these existing rules would continue to apply see id see eg sec_1_274-5t temporary income_tax regs fed reg date the footnote does not suggest that a taxpayer who failed to maintain any records may still shift the burden_of_proof to the commissioner second petitioner has not introduced evidence that he maintained the requisite records if the records generated by his periodic reporting system for each gallon of gas sold were indeed damaged petitioner presumably kept ledgers or journal entries showing accounts_receivable and the outstanding balance no evidence of this type was introduced however further petitioner introduced no evidence of the damage other than a vague allusion in mr rabinowitz’s testimony that the backup records got wet or something moldy and were therefore discarded the paucity of the records introduced leaves us unable to assess whether it was appropriate to discard the backup records ii substantiation we next address whether petitioner is entitled to the dollar_figure business_bad_debt deduction respondent disallowed in the deficiency_notice deductions are a matter of legislative grace and the taxpayer has the burden of proving that he or she is entitled to the claimed deductions rule a 503_us_79 this includes substantiating the amounts claimed as deductions by maintaining the records necessary to establish that he or she is entitled to the deduction sec_6001 65_tc_87 affd per curiam 540_f2d_821 5th cir sec_1_6001-1 e income_tax regs while we may estimate the amount of allowable deductions where there is evidence that deductible expenses were incurred we must have some basis on which an estimate may be made 245_f2d_559 5th cir 39_f2d_540 2d cir 85_tc_731 without such a basis any allowance would amount to unguided largesse williams v united_states supra pincite petitioner failed to introduce evidence to substantiate the amount of the bad_debt deduction while petitioner introduced two notes made by mr hauser the notes are not in the amount of the deduction and petitioner did not explain how the dollar_figure amount was calculated nor how the dollar_figure related to the dollar_figure of notes or the dollar_figure of claimed indebtedness brooks foods owed to petitioner moreover petitioner introduced no business records showing how much brooks foods had purchased from egan oil nor any records of what the outstanding balance was from time to time we are left to speculate as to the amount and are therefore unable to estimate the amount of the deduction under the cohan_rule see cohan v commissioner supra pincite worthington v commissioner tcmemo_1999_113 kim v commissioner tcmemo_1995_598 introducing evidence of a debt is not sufficient to substantiate the deduction of a different amount the amount of the deduction is what must be substantiated see hradesky v commissioner supra petitioner also argues that respondent should be estopped from arguing that petitioner lacked the necessary documentation petitioner relying on a previous audit of petitioner’s gross_receipts for explained that he considered the year closed and therefore destroyed records for we disagree while the gross_receipts audit may have shown the amount sold it in no way establishes how much brooks foods purchased or more importantly how much brooks foods owed petitioner failed to introduce evidence of ledgers or journal entries he presumably kept showing his accounts_receivable and the outstanding balance essential information that would prove the correct amount of the deduction moreover we are skeptical how an astute businessman like petitioner expected to be repaid the amount owed if he lacked the documentation to show how much brooks foods owed if petitioner wished to deduct the bad_debt in petitioner should have taken measures to preserve the requisite records even though the sales to which the alleged debt related were in accordingly we find that petitioner has not introduced evidence to substantiate the deduction and therefore petitioner may not deduct any amount with respect to the bad_debt allegedly owed him by brooks foods iii year of worthlessness we next address petitioner’s argument that it is irrelevant which year petitioner claimed the deduction because it would have created a net_operating_loss that petitioner could have carried forward or backward under sec_172 see sec_172 petitioner’s position is contrary to established law the bad_debt deduction is available only for those debts that become worthless during the taxable_year sec_166 moreover petitioner must prove that the debt had value at the beginning of the year and that it became worthless during that 6petitioner also failed to prove that the debt was bona_fide see sec_166 petitioner did not show that a valid enforceable obligation was created to pay a fixed or determinable sum of money see sec_1_166-1 income_tax regs in addition petitioner did not show whether interest was charged whether egan oil recorded the amount allegedly owed as a debt on its books whether any payments were made on the debt or whether egan oil had any collateral other than the note or the alleged life_insurance_policy we have no proof of these facts other than petitioner’s own testimony that a petroleum purchase transaction took place between brooks foods and egan oil the notes mr hauser made to guarantee payment simply a formal indication that a debt was owed are not sufficient to establish that a bona_fide debt existed see sundby v commissioner tcmemo_2003_204 hotel cont’l inc v commissioner tcmemo_1995_364 affd without published opinion 113_f3d_1241 9th cir year hotel cont’l inc v commissioner tcmemo_1995_364 affd without published opinion 113_f3d_1241 9th cir worthlessness is an objective determination but is generally fixed by identifiable events that form the basis of reasonable grounds for abandoning any hope of recovery am offshore inc v commissioner 97_tc_579 53_tc_491 affd 467_f2d_47 9th cir hotel cont’l inc v commissioner supra debts are wholly worthless when the taxpayer had no reasonable expectation of repayment 77_tc_582 petitioner is not entitled to a bad_debt deduction in because petitioner has failed to show the debt had value at the beginning of in fact the evidence of petitioner’s collection efforts in earlier years tends to show that any value the debt had was lost before for example mr hauser died in mr hauser was the sole or majority shareholder of brooks foods there is evidence that secured creditors or other parties who became shareholders of brooks foods before mr hauser’s death had control_over all the stock shortly after mr hauser died in addition correspondence from the life_insurance_company that insured the life of mr hauser in indicated petitioner was not entitled to any life_insurance_proceeds petitioner filed a lawsuit against brooks foods and ms hauser attempting to recover the debt in which was ultimately fruitless this evidence supports the conclusion that the debt had no value by the beginning of the only evidence linking the debt to is ms hauser’s discharge_in_bankruptcy for that year we find no connection between ms hauser’s bankruptcy and the claimed bad_debt ms hauser was not the debtor and she was not connected to the business moreover petitioner has not shown how ms hauser could otherwise be liable for brooks foods’ debts accordingly we find her bankruptcy discharge is of no consequence to the worthlessness of the debt in fact the letter to petitioner from ms hauser’s attorneys indicated to petitioner that he would not likely collect from ms hauser petitioner did not introduce any evidence of actions petitioner took with respect to the debt from to unfortunately it appears that mr hauser duped petitioner the same as ms hauser’s attorneys stated that mr hauser had duped others we are convinced that any debt of brooks foods to egan oil had no value before petitioner may not therefore deduct the debt owed by brooks foods in because petitioner has not substantiated the amount of the deduction nor shown that it became worthless in iv accuracy-related_penalty we turn now to respondent’s determination in the deficiency_notice that petitioner is liable for the accuracy-related_penalty under sec_6662 respondent has the burden of production under sec_7491 and must come forward with sufficient evidence that it is appropriate to impose the penalty see 116_tc_438 respondent determined that petitioner is liable for the accuracy-related_penalty for a substantial_understatement_of_income_tax under sec_6662 for there is a substantial_understatement_of_income_tax if the amount of the understatement exceeds the greater of either percent of the tax required to be shown on the return or dollar_figure sec_6662 sec_1_6662-4 income_tax regs petitioner reported tax due of dollar_figure while respondent determined the required tax due was dollar_figure and therefore determined a deficiency of dollar_figure petitioner understated his income_tax for in an amount greater than dollar_figure or percent of the tax required to be shown on the return respondent has therefore met his burden of production with respect to petitioner’s substantial_understatement_of_income_tax the accuracy-related_penalty under sec_6662 does not apply to any portion of an underpayment however if it is shown that there was reasonable_cause for the taxpayer’s position and that the taxpayer acted in good_faith with respect to that portion sec_6664 sec_1_6664-4 income_tax regs the determination of whether a taxpayer acted with reasonable_cause and in good_faith depends on the pertinent facts and circumstances including the taxpayer’s efforts to assess his or her proper tax_liability the knowledge and experience of the taxpayer and the reliance on the advice of a professional sec_1_6664-4 income_tax regs when a taxpayer selects a competent tax adviser and supplies him or her with all relevant information it is consistent with ordinary business care and prudence to rely upon the adviser’s professional judgment as to the taxpayer’s tax obligations 469_us_241 to prove reasonable_cause due to reliance on the advice of a tax adviser however the taxpayer must show that the adviser was a competent professional with sufficient expertise to justify reliance 115_tc_43 affd 299_f3d_221 3d cir ellwest stereo theatres v commissioner tcmemo_1995_610 petitioner bears the burden_of_proof with respect to the defenses to the accuracy-related_penalty higbee v commissioner supra petitioner has not proven that either his attorneys or accountants on whom he claims to have relied were competent professionals with sufficient expertise to justify reliance or that he provided them with all relevant information see ellwest stereo theatres v commissioner supra petitioner introduced no evidence of the identity of the attorneys on whom he relied much less their qualifications and expertise in terms of tax matters see id we therefore do not find that petitioner has shown these advisers to be competent professionals with significant expertise so that his reliance on them is justified see neonatology associates p a v commissioner supra ellwest stereo theatres v commissioner supra petitioner does claim to have relied on the advice of mr rabinowitz his accountant who testified at trial we note however that petitioner knew of mr rabinowitz’s trial conviction in and incarceration for conspiracy to defraud and impede the irs and for filing a false tax_return we do not find that under these circumstances any reliance upon mr rabinowitz for tax_advice was justified nor is there proof that mr rabinowitz was supplied with all information relevant to the items on petitioner’s return thus we do not find that petitioner acted with reasonable_cause and in good_faith after considering all of the facts and circumstances we find that petitioner has failed to establish that he had reasonable_cause and acted in good_faith with respect to the understatement accordingly we find that the accuracy-related_penalty applies to petitioner’s underpayment in we therefore find that petitioner may not deduct the dollar_figure as a bad_debt in and that petitioner is liable for the accuracy-related_penalty accordingly we shall sustain respondent’s determinations in the deficiency_notice to reflect the foregoing decision will be entered for respondent
